



Exhibit 10.1
KAMAN CORPORATION
AMENDED AND RESTATED 2013 MANAGEMENT INCENTIVE PLAN
1.Purpose.
The purpose of the Kaman Corporation Amended and Restated 2013 Management
Incentive Plan as set forth herein (this “Plan”) is to attract and retain
Employees, Non-Employee Directors, and Consultants (including prospective
service providers) and to provide additional incentives for these persons
consistent with the long-term success of the business of Kaman Corporation (the
“Company”). This Plan was originally approved by stockholders on April 17, 2013
as the Kaman Corporation 2013 Management Incentive Plan (the “2013 MIP”). This
amendment and restatement is subject to the approval of the Company’s
stockholders, and shall have no effect prior to that time. The amendments made
to the 2013 MIP shall affect only Awards granted on or after the Effective Date
(as hereinafter defined herein). Awards granted prior to the Effective Date
shall be governed by the terms of the 2013 MIP and Award Agreements as in effect
prior to the Effective Date. The terms of this Plan are not intended to affect
the interpretation of the terms of the 2013 MIP as they existed prior to the
Effective Date. For the avoidance of doubt, nothing in this Plan shall in any
manner affect the treatment of Awards issued under the 2013 MIP that were
granted to Executive Officers with the intention of qualifying as
performance-based compensation under Section 162(m) of the Code.
2.Definitions. As used in this Plan, the following terms shall be defined as set
forth below:
2.1“2013 MIP” means the Kaman Corporation 2013 Management Incentive Plan, as in
effect prior to the Effective Date.
2.2“Act” means the Securities Exchange Act of 1934, as amended.
2.3“Affiliate” means any corporation or any other entity (including, but not
limited to, a partnership) that is affiliated with the Company through stock
ownership or otherwise. For avoidance of doubt, an Affiliate shall include a
Subsidiary.
2.4“Award” or “Awards” means, individually or collectively, except where
referring to a particular category of grant under this Plan, a grant under this
Plan of Nonqualified Stock Options, Incentive Stock Options, Stock Appreciation
Rights, Restricted Shares, Restricted Stock Units, Performance Share Awards,
Cash-Based Awards, or Other Stock-Based Awards, in each case subject to the
terms hereunder.
2.5“Award Agreement” means an agreement, certificate, resolution or other form
of writing or other evidence approved by the Committee which sets forth the
terms and conditions of an Award. An Award Agreement may be in an electronic
medium, may be limited to a notation on the Company’s books and records and, if
approved by the Committee, need not be signed by a representative of the Company
or a Participant.
2.6“Base Price” shall have the meaning given to it in Section 6.2.
2.7“Beneficial Owner” or “Beneficial Ownership” shall have the meaning ascribed
to such term in Rule 13d-3 of the General Rules and Regulations under the Act.
2.8“Board” means the Board of Directors of the Company.
2.9“Cash-Based Award” means an Award granted to a Participant as described in
Section 11.
2.10“Change in Control” shall have the meaning given to it in Section 13.3.
2.11“Code” means the Internal Revenue Code of 1986, as amended from time to
time.
2.12“Committee” means the committee of the Board described in Section 4.
2.13“Consultant” means any natural person, including an advisor, engaged by the
Company or any Subsidiary to render bona fide services to such entity (other
than in connection with the offer or sale of securities in a capital-raising
transaction or to promote or maintain a market for the Company’s securities).
2.14“Company” means Kaman Corporation or its successor.
2.15“Deferred Stock Unit” means an Award that is vested on the Grant Date that
entitles the recipient to receive Shares after a designated period of time.
Deferred Stock Units shall be subject to such restrictions and conditions as set
forth in the Award Agreement, which shall be consistent with the provisions for
Restricted Stock Units set forth in Section 8 below except for the requirement
to have a Restricted Period or Performance Goals.
2.16“Effective Date” means the date this Plan is approved by the stockholders of
the Company in accordance with the rules of the New York Stock Exchange and
other applicable law.





--------------------------------------------------------------------------------





2.17“Employee” means any person designated as an employee of the Company, any of
its Affiliates, and/or any of its or their Subsidiaries on the payroll records
thereof.
2.18“Executive Officer” means an “executive officer” of the Company as defined
by Rule 3b-7 under the Act. To the extent that the Board takes action to
designate the persons who are the “executive officers” of the Company, the
persons so designated (and no others) shall be deemed to be the “executive
officers” of the Company for all purposes of this Plan.
2.19“Family Member” means a Participant’s spouse, parents, children and
grandchildren.
2.20“Fair Market Value” means a price that is based on the opening, closing,
actual, high, low, or average selling prices of a Share reported on the New York
Stock Exchange or other established stock exchange (or exchanges) on the
applicable date, the preceding trading day, the next succeeding trading day, an
average of trading days or on any other basis consistent with the requirements
of the stock rights exemption under Section 409A of the Code using actual
transactions involving Shares, as determined by the Committee in its discretion.
In the event Shares are not publicly determined at the time a determination of
their value is required to be made hereunder, the determination of their Fair
Market Value shall be made by the Committee in such manner as it deems
appropriate. Such definition(s) of Fair Market Value shall be specified in each
Award Agreement and may differ depending on whether Fair Market Value is in
reference to the grant, exercise, vesting, settlement, or payout of an Award;
provided, however, that upon a broker-assisted exercise of an Option, the Fair
Market Value shall be the price at which the Shares are sold by the broker.
2.21“Full Value Award” means an Award other than a Nonqualified Stock Option, an
Incentive Stock Option or a Stock Appreciation Right and which is settled by the
issuance of Shares.
2.22“Grant Date” means the date specified by the Committee on which a grant of
an Award shall become effective, which shall not be earlier than the date on
which the Committee takes action with respect thereto.
2.23“Incentive Stock Option” means any Option that is intended to qualify as an
“incentive stock option” under Section 422 of the Code or any successor
provision.
2.24“Non-Employee Director” means a member of the Board who is not an Employee.
2.25“Nonqualified Stock Option” means an Option that is not intended to qualify
as an Incentive Stock Option.
2.26“Option” means any option to purchase Shares granted under Section 5.
2.27“Option Price” means the purchase price payable upon the exercise of an
Option.
2.28“Other Stock-Based Awards” means an equity-based or equity-related Award not
otherwise described by the terms of this Plan granted under Section 10.
2.29“Participant” means an Employee, Non-Employee Director or a Consultant who
is selected by the Committee to receive benefits under this Plan, provided that
only Employees shall be eligible to receive grants of Incentive Stock Options.
The Committee may also designate an individual who is not yet an Employee,
Non-Employee Director or Consultant but has entered into a written or verbal
commitment to become an Employee, Non-Employee Director or Consultant a
"Participant".
2.30“Performance Cycle” means one or more periods of time, which may be of
varying and overlapping durations, as the Committee may select, over which the
attainment of one or more Performance Goals will be measured for the purpose of
determining a grantee’s right to and the payment of a Restricted Share Award,
Restricted Stock Unit, Performance Share Award or Cash-Based Award.
2.31“Performance Goal” means, with respect to a Restricted Share Award, a
Restricted Stock Unit Award, a Performance Share Award or a Cash-Based Award,
the specific goal or goals established in writing by the Committee for the
Performance Cycle applicable to such Award. Performance Goals may be based on
attaining specific levels of individual performance and/or performance of the
Company and/or one or more of its Subsidiaries, Affiliates, divisions or
operations and/or business units, product lines, brands, business segments,
administrative departments or any combination of the foregoing with respect to
such financial, operational and/or other performance criteria as it deems
appropriate in its sole discretion.
2.32“Performance Share Award” means an Award denominated in either Shares or
share units granted pursuant to Section 9.
2.33“Plan” means the Kaman Corporation Amended and Restated 2013 Management
Incentive Plan, as described herein and as hereafter amended from time to time.
2.34“Restricted Period” means a period of time established under Section 8 with
respect to Restricted Stock Units.
2.35“Restricted Shares” means Shares granted under Section 7 subject to a
substantial risk of forfeiture.





--------------------------------------------------------------------------------





2.36“Restricted Stock Units” means an Award pursuant to Section 8 of the right
to receive Shares at the end of a specified period.
2.37“Share Authorization” means the maximum number of Shares available for grant
under this Plan, as described in Section 3.
2.38“Shares” means the common stock of the Company.
2.39“Spread” means, in the case of a Stock Appreciation Right, the amount by
which the Fair Market Value on the date when any such right is exercised exceeds
the Base Price specified in such right.
2.40“Stock Appreciation Right” means a right granted under Section 6.
2.41“Subsidiary” means any corporation or other entity, whether domestic or
foreign, in which the Company has or obtains, directly or indirectly, a
proprietary interest of more than fifty percent (50%) by reason of stock
ownership or otherwise.
2.42“Substitute Award” means any Award granted or issued to a Participant in
assumption or substitution of either outstanding awards or the right or
obligation to make future awards by an entity acquired by the Company or a
Subsidiary or with which the Company or a Subsidiary combines.
2.43“Unrestricted Shares” means a grant of Shares free of any Restricted Period,
Performance Goals or any substantial risk of forfeiture. Unrestricted Shares may
be granted in respect of past services or other valid consideration, or in lieu
of cash compensation due to an Employee.
3.Shares Available Under this Plan.
3.1Number of Shares Reserved for Awards.
(a)Subject to adjustment as provided in Section 12 below, the aggregate total
number of Shares that may be delivered pursuant to Awards granted under this
Plan and the 2013 MIP shall not exceed 4,500,000, all of which can be
deliverable pursuant to the exercise of Incentive Stock Options. No further
Awards shall be granted pursuant to the terms of the 2013 MIP. Shares that may
be delivered pursuant to Awards may be authorized but unissued Shares or
authorized and issued Shares held in the Company’s treasury or otherwise
acquired for the purposes of this Plan.
(b)To the extent that a Share is granted pursuant to a Full Value Award, it
shall reduce the Share Authorization by three (3) Shares; and, to the extent
that a Share is granted pursuant to an Award other than a Full Value Award, it
shall reduce the Share Authorization by one (1) Share.
(c)Subject to the limits set forth in Section 3.1(a) on the number of Shares
that may be granted in the aggregate under this Plan, a Non-Employee Director
may not receive Awards with a value greater than $600,000 on the date of grant
in any calendar year. With respect to Awards granted during a calendar year, the
amount to be applied against this limit shall be the Grant Date fair value, as
determined by the Company for financial reporting purposes, for such Awards. For
the avoidance of doubt, in a calendar year in which a Non-Employee Director
serves the Company in another capacity (including as an interim officer), the
limit described in this Section 3.1(c) shall not apply to Awards granted by the
Board to such director in respect of such service as an Employee or consultant.
(d)Subject to the limits set forth in Section 3.1(a) on the number of Shares
that may be granted in the aggregate under this Plan, the following limits shall
apply to grants of Awards under the Plan:
i.The maximum aggregate number of Shares subject to Options granted or Shares
subject to Stock Appreciation Rights granted in any one calendar year to any one
Participant shall be 500,000 plus the amount of the Participant’s unused annual
limit for Options and for Stock Appreciation Rights under this paragraph as of
the close of the previous calendar year.
ii.The maximum aggregate grant with respect to Awards of Restricted Shares or
Restricted Stock Units in any one calendar year to any one Participant shall be
100,000 plus the amount of the Participant’s unused annual limit for Restricted
Shares or Restricted Stock Units under this paragraph as of the close of the
previous calendar year.
iii.The maximum number of Shares subject to a Performance Share Award in any one
calendar year to any one Participant shall be 100,000 plus the amount of the
Participant’s unused annual limit for Performance Share Awards under this
paragraph denominated in Shares or share units as of the close of the previous
calendar year.
iv.The maximum aggregate amount awarded or credited with respect to a Cash-Based
Award to any Executive Officer or other key employee in any calendar year that
is subject to a Performance Cycle that is more than twelve (12) months may not
exceed ten million dollars ($10,000,000).





--------------------------------------------------------------------------------





v.The maximum aggregate amount awarded or credited with respect to a Cash-Based
Award to any Executive Officer or other key employee in any calendar year that
is subject to a Performance Cycle that is twelve (12) months or less may not
exceed four million dollars ($4,000,000).
vi.The maximum aggregate grant with respect to other equity-based Awards in any
one calendar year to any one Participant shall be 100,000 plus the amount of the
Participant’s unused annual limit for other equity-based Awards as of the close
of the previous calendar year.
(e)Except with respect to a maximum of five percent (5%) of the Shares
authorized under this Section 3.1 as of the Effective Date, as may be adjusted
under Section 12, any equity-based Award that vests on the basis of the
Participant’s continued employment with or provision of service to the Company
shall not provide for vesting before the first (1st) anniversary of the Grant
Date. Notwithstanding the foregoing, the 5% limit described in the preceding
sentence shall not apply to any Cash-Based Awards or Substitute Awards or any
Awards granted to Non-Employee Directors.
3.2Share Usage.
(a)Any Shares related to Awards, whether granted under this Plan or the 2013
MIP, that at any time on or after the Effective Date terminate by expiration,
forfeiture, cancellation, or otherwise without the issuance of such Shares, are
settled in cash in lieu of Shares, or are exchanged with the Committee’s
permission, prior to the issuance of Shares, for Awards not involving Shares,
shall be available again for grant under this Plan. In addition, Restricted
Shares, whether granted under this Plan or the 2013 MIP, that are forfeited on
or after the Effective Date shall again be available for grant under this Plan.
(b)The full number of Nonqualified Stock Options, Incentive Stock Options and
Stock Appreciation Rights granted that are to be settled by the issuance of
Shares shall be counted against the number of Shares available for award under
this Plan, regardless of the number of Shares actually issued upon settlement of
any such Award.
(c)Any Shares withheld to satisfy tax withholding obligations on an Award issued
under this Plan other than with respect to a Full Value Award, Shares tendered
to pay the exercise price of an Award under this Plan, and Shares repurchased on
the open market with the proceeds of an Option exercise will not be eligible to
be again available for grant under this Plan.
(d)Substitute Awards shall not be counted against the Shares available for
granting Awards under this Plan.
3.3Dividend Equivalents. The Committee may on or after the Grant Date authorize
the payment of dividend equivalents on Shares subject to any Award on a current,
deferred or contingent basis with respect to any or all dividends or other
distributions paid by the Company. Notwithstanding the foregoing, any such
dividend equivalents shall be subject to the same restrictions as the underlying
Award, and no dividend equivalents shall be payable on (i) Options or Stock
Appreciation Rights, or (ii) any Shares issuable pursuant to Awards that are
subject to Performance Goals unless and until such Shares are earned and vested.
4.Plan Administration.
4.1Board Committee Administration. This Plan shall be administered by the
Personnel & Compensation Committee appointed by the Board from among its
members, provided that the full Board may at any time act as the Committee. The
interpretation and construction by the Committee of any provision of this Plan
or of any Award Agreement and any determination by the Committee pursuant to any
provision of this Plan or any such agreement, notification or document shall be
final and conclusive. No member of the Committee shall be liable to any person
for any such action taken or determination made in good faith.
4.2Terms and Conditions of Awards. The Committee shall have final discretion,
responsibility, and authority to:
(a)grant Awards;
(b)determine the Participants to whom and the times at which Awards shall be
granted;
(c)determine the type and number of Awards to be granted, the number of Shares
to which an Award may relate, and the applicable terms, conditions, and
restrictions, including the length of time for which any restriction shall
remain in effect;
(d)establish and administer Performance Goals and Performance Cycles relating to
any Award;
(e)determine the rights of Participants with respect to an Award upon
termination of     employment or service as a director;
(f)determine whether, to what extent, and under what circumstances an Award may
be settled, cancelled, forfeited, exchanged, or surrendered;





--------------------------------------------------------------------------------





(g)accelerate the vesting of an Award;
(h)interpret the terms and provisions of Award Agreements;
(i)provide for forfeiture of outstanding Awards and recapture of realized gains
and other realized value in such events as determined by the Committee;
(j)make such adjustments to Awards as are permitted under Sections 9.5 and 11;
and
(k)make all other determinations deemed necessary or advisable for the
administration of this Plan.
The Committee may solicit recommendations from the Company’s Chief Executive
Officer with respect to the grant of Awards under this Plan. The Committee (or,
as permitted under Section 4.3, the Company’s Chief Executive Officer) shall
determine the terms and conditions of each Award at the time of grant. No
Participant or any other person shall have any claim to be granted an Award
under this Plan at any time, and the Company is not obligated to extend uniform
treatment to Participants under this Plan. The terms and conditions of Awards
need not be the same with respect to each Participant.
4.3Committee Delegation. The Committee may delegate to the Company’s Chief
Executive Officer the authority to grant Awards to Participants who are not
Non-Employee Directors or Executive Officers and to interpret and administer
Awards for such Non-Employee Directors and Executive Officers. Any such
delegation shall be subject to the limitations of Section 33-675(c) of the
Connecticut Business Corporation Act. The Committee may also delegate the
authority to grant Awards to any subcommittee(s) consisting of members of the
Board.
4.4Awards to Non-employee Directors. Notwithstanding any other provision of this
Plan to the contrary, all Awards to Non-employee Directors must be authorized by
the Board.
4.5Employee’s Service as Non-Employee Director or Consultant. An Employee who
receives an Award, terminates employment, and immediately thereafter begins
performing service as a Non-Employee Director or Consultant shall have such
service treated as service as an Employee for purposes of the Award. The
previous sentence shall not apply when (a) the Award is an Incentive Stock
Option or (b) prohibited by law.
5.Options. The Committee may authorize grants to Participants of Options to
purchase Shares upon such terms and conditions as the Committee may determine in
accordance with the following provisions:
5.1Number of Shares. Each grant shall specify the number of Shares to which it
pertains.
5.2Option Price. Each grant shall specify an Option Price per Share, which shall
be equal to or greater than the Fair Market Value per Share on the Grant Date,
except in the case of Substitute Awards or as provided in Section 12.
5.3Consideration. Each grant shall specify the form of consideration to be paid
in satisfaction of the Option Price and the manner of payment of such
consideration, which may include in the Committee’s sole discretion: (a) cash in
the form of currency or check or other cash equivalent acceptable to the
Company, (b) nonforfeitable, unrestricted Shares owned by the Participant which
have a value at the time of exercise that is equal to the Option Price, (c) a
reduction in Shares issuable upon exercise which have a value at the time of
exercise that is equal to the Option Price (a “net exercise”), (d) to the extent
permitted by applicable law, the proceeds of sale from a broker-assisted
cashless exercise, (e) any other legal consideration that the Committee may deem
appropriate on such basis as the Committee may determine in accordance with this
Plan or (f) any combination of the foregoing. For the avoidance of doubt,
Participants who receive Options to purchase Shares shall have no legal right to
own or receive Shares withheld from delivery upon exercise pursuant to Section
5.3(c), and otherwise shall have no rights in respect of such Shares whether as
a shareholder or otherwise.
5.4Vesting. Any grant may specify (a) a waiting period or periods before Options
shall become exercisable, and (b) permissible dates or periods on or during
which Options shall be exercisable, and any grant may provide for the earlier
exercise of such rights in the event of a termination of employment. Vesting may
be further conditioned upon the attainment of Performance Goals established by
the Committee.
5.5Provisions Governing Incentive Stock Options. Options granted under this Plan
may be Incentive Stock Options, Nonqualified Stock Options or a combination of
the foregoing, provided that only Nonqualified Stock Options may be granted to
Non-Employee Directors. Each grant shall specify whether (or the extent to
which) the Option is an Incentive Stock Option or a Nonqualified Stock Option.
Notwithstanding any such designation, to the extent that the aggregate Fair
Market Value of the Shares with respect to which Options designated as Incentive
Stock Options are exercisable for the first time by a Participant during any
calendar year (under all plans of the Company) exceeds $100,000, such Options
shall be treated as Nonqualified Stock Options. Options failing to qualify as
Incentive Stock Options for any reason will be treated as Nonqualified Stock
Options, rather than being forfeited.





--------------------------------------------------------------------------------





5.6Exercise Period.
(a)Subject to Section 18.9, no Option granted under this Plan may be exercised
more than ten years from the Grant Date.
(b)If the Fair Market Value exceeds the Option Price on the last day that an
Option may be exercised under an Award Agreement, the affected Participant shall
be deemed to have exercised the vested portion of such Option in a net exercise
under Section 5.3(c) above without the requirement of any further action.
5.7Award Agreement. Each grant shall be evidenced by an Award Agreement
containing such terms and provisions as the Committee may determine consistent
with this Plan.
6.Stock Appreciation Rights. The Committee may authorize grants to Participants
of Stock Appreciation Rights. A Stock Appreciation Right is the right of the
Participant to receive from the Company an amount, which shall be determined by
the Committee and shall be expressed as a percentage (not exceeding 100 percent)
of the Spread at the time of the exercise of such right. Any grant of Stock
Appreciation Rights under this Plan shall be upon such terms and conditions as
the Committee may determine in accordance with the following provisions:
6.1Payment in Cash or Shares. Any grant may specify that the amount payable upon
the exercise of a Stock Appreciation Right will be paid by the Company in cash,
Shares or any combination thereof or may grant to the Participant or reserve to
the Committee the right to elect among those alternatives.
6.2Base Price. Each grant shall specify a price to be used as the basis for
determining the Spread upon the exercise of a Stock Appreciation Right (the
“Base Price”), which shall be equal to or greater than the Fair Market Value per
Share on the Grant Date, except in the case of Substitute Awards or as provided
in Section 12.
6.3Vesting. Any grant may specify (a) a waiting period or periods before Stock
Appreciation Rights shall become exercisable and (b) permissible dates or
periods on or during which Stock Appreciation Rights shall be exercisable, and
any grant may provide for the earlier exercise of such rights in the event of a
termination of employment. Vesting may be further conditioned upon the
attainment of Performance Goals established by the Committee.
6.4Exercise Period. Subject to Section 18.9, no Stock Appreciation Right granted
under this Plan may be exercised more than ten years from the Grant Date. If a
Spread exists on the last day that a Stock Appreciation Right may be exercised
under an Award Agreement, the affected Participant shall be deemed to have
exercised the vested portion of such Stock Appreciation Right without the
requirement of any further action.
6.5Award Agreement. Each grant shall be evidenced by an Award Agreement
containing such terms and provisions as the Committee may determine consistent
with this Plan.
7.Restricted Shares. The Committee may authorize grants to Participants of
Restricted Shares upon such terms and conditions as the Committee may determine
in accordance with the following provisions:
7.1Transfer of Shares. Each grant shall constitute an immediate transfer of the
ownership of Shares to the Participant in consideration of the performance of
services, subject to the substantial risk of forfeiture and restrictions on
transfer hereinafter referred to.
7.2Consideration. To the extent permitted by Connecticut law, each grant may be
made without additional consideration from the Participant or in consideration
of a payment by the Participant that is less than the Fair Market Value on the
Grant Date.
7.3Substantial Risk of Forfeiture. Each grant shall provide that the Restricted
Shares covered thereby shall be subject to a “substantial risk of forfeiture”
within the meaning of Section 83 of the Code for a period to be determined by
the Committee on the Grant Date, and any grant or sale may provide for the
earlier termination of such risk of forfeiture in the event of a termination of
employment.
7.4Dividend, Voting and Other Ownership Rights. Unless otherwise determined by
the Committee, an award of Restricted Shares shall entitle the Participant to
dividend, voting and other ownership rights (except for any rights to a
liquidating distribution) during the period for which such substantial risk of
forfeiture is to continue. Except as otherwise determined by the Committee, any
or all dividends or other distributions paid on the Restricted Shares during the
period of such forfeiture restrictions shall be accumulated or reinvested in
additional Shares, which shall be subject to the same restrictions as the
underlying Award or such other restrictions as the Committee may determine.
7.5Restrictions on Transfer. Each grant shall provide that, during the period
for which such substantial risk of forfeiture is to continue, the
transferability of the Restricted Shares shall be prohibited or restricted in
the manner and to the extent prescribed by the Committee on the Grant Date.





--------------------------------------------------------------------------------





7.6Performance-Based Restricted Shares. Any grant or the vesting thereof may be
further conditioned upon the attainment of Performance Goals established by the
Committee in accordance with the applicable provisions of Section 9 regarding
Performance Share Awards.
7.7Award Agreement; Certificates. Each grant shall be evidenced by an Award
Agreement containing such terms and provisions as the Committee may determine
consistent with this Plan. Unless otherwise directed by the Committee, all
certificates representing Restricted Shares, together with a stock power that
shall be endorsed in blank by the Participant with respect to such Shares, shall
be held in custody by the Company until all restrictions thereon lapse.
8.Restricted Stock Units. The Committee may authorize grants of Restricted Stock
Units to Participants upon such terms and conditions as the Committee may
determine in accordance with the following provisions:
8.1Restricted Period. Each grant shall provide that the Restricted Stock Units
covered thereby shall be subject to a Restricted Period, which shall be fixed by
the Committee on the Grant Date, and any grant or sale may provide for the
earlier termination of such period in the event of a termination of employment.
8.2Ownership Rights. During the Restricted Period, the Participant shall not
have any right to transfer any rights under the subject Award and shall not have
any rights of ownership in the Shares underlying the Restricted Stock Units,
including the right to vote such Shares.
8.3Performance-Based Restricted Share Units. Any grant or the vesting thereof
may be further conditioned upon the attainment of Performance Goals established
by the Committee in accordance with the applicable provisions of Section 9
regarding Performance Share Awards.
8.4Award Agreement. Each grant shall be evidenced by an Award Agreement
containing such terms and provisions as the Committee may determine consistent
with this Plan.
9.Performance Share Awards. The Committee shall determine whether and to whom
Performance Share Awards shall be granted and such terms, limitations and
conditions as it deems appropriate in its sole discretion in accordance with the
following provisions:
9.1Number of Performance Share Awards. Each grant shall specify the number of
Shares or share units to which it pertains, which may be subject to adjustment
to reflect changes in compensation or other factors.
9.2Performance Cycle. The Performance Cycle with respect to each Performance
Share Award shall be determined by the Committee and set forth in the Award
Agreement and may be subject to earlier termination in the event of a
termination of employment.
9.3Performance Goals. Each grant shall specify the Performance Goals that are to
be achieved by the Participant and a formula for determining the amount of any
payment to be made if the Performance Goals are achieved.
9.4Payment of Performance Share Awards. Each grant shall specify the time and
manner of payment of Performance Share Awards that shall have been earned.
9.5Adjustments. If the Committee determines after the Performance Goals have
been established that a change in the business, operations, corporate structure
or capital structure of the Company or its Subsidiaries, or the manner in which
it conducts its business, or other events or circumstances, including but not
limited to changes in law or accounting rules, render the Performance Goals
unsuitable, the Committee may modify such Performance Goals, in whole or in
part, as the Committee deems appropriate and equitable. The Committee shall also
have the right to increase or decrease the amount payable under a Performance
Share Award to adjust for events or other circumstances not considered in
setting Performance Goals for a Performance Share Award.
9.6Award Agreement. Each grant shall be evidenced by an Award Agreement
containing such terms and provisions as the Committee may determine consistent
with this Plan.
10.Other Equity Awards. The Committee may grant other types of equity-based or
equity-related Awards not otherwise described by the terms of this Plan
(including the grant or offer for sale of unrestricted Shares and grant of
Deferred Stock Units) in such amounts and subject to such terms and conditions,
as the Committee shall determine. Such Awards may involve the transfer of actual
Shares to Participants, or payment in cash or otherwise of amounts based on the
value of Shares and may include, without limitation, Awards designed to comply
with or take advantage of the applicable local laws of jurisdictions other than
the United States.
11.Cash-Based Awards. The Committee may, in its sole discretion, grant
Cash-Based Awards to Executive Officers and key employees in such amounts and
upon such terms, and subject to such conditions, as the Committee shall
determine at the time of grant. The Committee shall determine the maximum
duration of the Cash-Based Award, the amount of cash to which the Cash-Based
Award pertains, the conditions upon which the Cash-Based Award shall become
vested or payable, and such other provisions





--------------------------------------------------------------------------------





as the Committee shall determine. Each Cash-Based Award shall specify a
cash-denominated payment amount, formula or payment ranges as determined by the
Committee. Payment, if any, with respect to a Cash-Based Award shall be made in
accordance with the terms of the Award and shall be made in cash, except as
otherwise provided in any guidelines the Company may maintain regarding stock
ownership or in individual Award Agreements. The Committee in its sole
discretion may increase or decrease the amount payable to adjust for events or
other circumstances not considered in setting Performance Goals for a Cash-Based
Award, and shall also have the right in its sole discretion to increase or
decrease the amount payable at a given level of performance to take into account
additional factors that the Committee may deem relevant to the assessment of
individual or corporate performance for any Performance Cycle.
12.Adjustments. The Committee shall make or provide for such adjustments in the
(a) aggregate and per-person limitations specified in Section 3, (b) number of
Shares covered by outstanding Awards, (c) Option Price or Base Price applicable
to outstanding Options and Stock Appreciation Rights, and (d) kind of shares
available for grant and covered by outstanding Awards (including shares of
another issuer), as the Committee in its sole discretion may in good faith
determine to be equitably required in order to prevent dilution or enlargement
of the rights of Participants that otherwise would result from (x) any stock
dividend, stock split, combination or exchange of Shares, recapitalization,
extraordinary cash dividend, or other change in the capital structure of the
Company, (y) any merger, consolidation, spin-off, spin-out, split-off, split-up,
reorganization, partial or complete liquidation or other distribution of assets
(other than a normal cash dividend), issuance of rights or warrants to purchase
securities, or (z) any other corporate transaction or event having an effect
similar to any of the foregoing. In addition, in the event of any such
transaction or event, the Committee may provide in substitution for any or all
outstanding Awards under this Plan such alternative consideration as it may in
good faith determine to be equitable under the circumstances and may require in
connection therewith the cancellation or surrender of all Awards so replaced. In
the case of Substitute Awards, the Committee may make such adjustments, not
inconsistent with the terms of this Plan, in the terms of Awards as it shall
deem appropriate in order to achieve reasonable comparability or other equitable
relationship between the assumed awards and the Awards granted under this Plan
as so adjusted.
13.Change in Control.
13.1General Rule. Except as otherwise provided in an Award Agreement, in the
event of a Change in Control, the Committee may, but shall not be obligated to
do any one or more of the following, in each case without Participant consent:
(a) accelerate, vest or cause the restrictions to lapse with respect to, all or
any portion of an Award, (b) cancel Awards for a cash payment equal to their
fair value (as determined in the sole discretion of the Committee) which, in the
case of Options and Stock Appreciation Rights, shall be deemed to be equal to
the excess, if any, of the consideration to be paid in connection with the
Change in Control to holders of the same number of Shares subject to such
Options or Stock Appreciation Rights (or, if no consideration is paid in any
such transaction, the Fair Market Value of the Shares subject to such Options or
Stock Appreciation Rights) over the aggregate Option Price (in the case of
Options) or Base Price (in the case of Stock Appreciation Rights), (c) provide
for the issuance of replacement awards that will substantially preserve the
otherwise applicable terms of any affected Awards previously granted hereunder
as determined by the Committee in its sole discretion, (d) terminate Options
without providing accelerated vesting or (e) take any other action with respect
to the Awards the Committee deems appropriate. For avoidance of doubt, the
treatment of Awards upon a Change in Control may vary among Participants and
Types of Awards in the Committee’s sole discretion.
13.2Settlement of Awards Subject to Performance Goals Upon a Change in Control.
Awards subject to satisfying a Performance Goal or Goals shall be settled upon a
Change in Control. The settlement amount shall be determined by the Committee in
its sole discretion based upon the extent to which the Performance Goals for any
such Awards have been achieved after evaluating actual performance from the
start of the Performance Cycle until the date of the Change in Control and the
level of performance anticipated with respect to such Performance Goals as of
the date of the Change in Control.
13.3Change in Control. shall mean the earliest to occur of the following events,
provided that such event is not also a Management Buyout (as defined below):
(a)Any Person (as defined below) is or becomes the Beneficial Owner, directly or
indirectly, of securities of the Company representing 35% or more of the
combined voting power of the Company’s then outstanding voting securities
generally entitled to vote in the election of directors of the Company,
provided, however, that no Change in Control will be deemed to have occurred as
a result of a change in ownership percentage resulting solely from an
acquisition of securities by the Company or a transaction described in clause
(i) of paragraph (b) below;
(b)There is consummated a Merger of the Company with any other business entity
other than (i) a Merger which would result in the securities of the Company
generally entitled to vote in the election of directors of the Company
outstanding immediately prior to such Merger continuing to represent (either by
remaining outstanding or by being converted into such securities of the
surviving entity or any parent thereof), in combination with the ownership of
any trustee or other fiduciary holding such securities under an employee benefit
plan of the Company or any Subsidiary, at least 50% of the combined voting power
of the voting securities of the Company or such surviving entity or any parent
thereof outstanding immediately after such Merger generally entitled to vote in
the election of directors of the Company





--------------------------------------------------------------------------------





or such surviving entity or any parent thereof and, in the case of such
surviving entity or any parent thereof, of a class registered under Section 12
of the Act, or (ii) a Merger effected to implement a recapitalization of the
Company (or similar transaction) in which no Person is or becomes a Beneficial
Owner, directly or indirectly, of securities of the Company’s then outstanding
voting securities of the Company generally entitled to vote in the election of
directors of the Company;
(c)The stockholders of the Company approve a plan of complete liquidation or
dissolution of the Company or there is consummated the sale or disposition by
the Company of all or substantially all of the Company’s assets, other than a
sale or disposition by the Company of all or substantially all of the Company’s
assets to an entity where the outstanding securities generally entitled to vote
in the election of directors of the Company immediately prior to the transaction
continue to represent (either by remaining outstanding or by being converted
into such securities of the surviving entity or any parent thereof) 50% or more
of the combined voting power of the outstanding voting securities of any such
entity generally entitled to vote in such entity’s election of directors
immediately after such sale and of a class registered under Section 12 of the
Act; or
(d)A change in the composition of the Board such that the individuals who, as of
the date hereof, constitute the Board (such Board shall be hereinafter referred
to as the “Incumbent Board”) cease for any reason to constitute at least a
majority of the Board; provided, however, that, any individual who becomes a
member of the Board subsequent to the date hereof, whose election, or nomination
for election by the Company’s shareholders, was approved by a vote (either by a
specific vote or by approval of the proxy statement of the Company in which such
person is named as a nominee for director without objection to such nomination)
of at least a majority of those individuals who are members of the Board and who
were also members of the Incumbent Board (or deemed to be such under this
provision)  shall be considered as though such individual were a member of the
Incumbent Board.
(e)As used in this Section 13:
i.    “Management Buyout” means any event or transaction which would otherwise
constitute a Change in Control (a “Transaction”) if, in connection with the
Transaction, the Participant, the Participant’s Family Members and/or the
Participant’s Affiliates participate, directly or beneficially, as an equity
investor in, or have the option or right to acquire, whether vested or not
vested, equity interests of, the acquiring entity or any of its Affiliates (as
defined in Rule 12b-2 under the Act) (the “Acquiror”) having a percentage
interest therein greater than 1%. For purposes of the preceding sentence, a
party shall not be deemed to have participated as an equity investor in the
Acquiror by virtue of (i) obtaining Beneficial Ownership of any equity interest
in the Acquiror as a result of the grant to the party of an incentive
compensation award under one or more incentive plans of the Acquiror (including,
but not limited to, the conversion in connection with the Transaction of
incentive compensation awards of the Company into incentive compensation awards
of the Acquiror), on terms and conditions substantially equivalent to those
applicable to other employees of the Company at a comparable level as such party
immediately before the Transaction, after taking into account normal differences
attributable to job responsibilities, title and the like, (ii) obtaining
beneficial interest of any equity interest in the Acquiror on terms and
conditions substantially equivalent to those obtained in the Transaction by all
other shareholders of the Company or (iii) the party’s interests in any
tax-qualified defined benefit or defined contribution pension or retirement plan
in which such party or any Family Member of such party is a participant or
beneficiary.
ii.    “Merger” means a merger, share exchange, consolidation or similar
business consolidation under applicable law.
iii.    “Participant’s Affiliates” at any time consist of any entity in which
the Participant and/or the Participant’s Family Members then own, directly or
beneficially, or have the option or right to acquire, whether or not vested,
greater than 10% of such entity’s equity interests, and all then current
directors and Executive Officers of the Company who are members of any group
that also includes the Participant, a Family Member and/or any such entity in
which the members have agreed to act together for the purpose of participating
in the Transaction.
iv.    “Person” shall have the meaning given in Section 3(a)(9) of the Act, as
modified and used in Sections 13(d) and 14(d) thereof, except that such term
shall not include (i) the Company or any of its Subsidiaries, (ii) a trustee or
other fiduciary holding securities under an employee benefit plan of the
Company, and (iii) a corporation owned, directly or indirectly, by the
stockholders of the Company in substantially the same proportions and with
substantially the same voting rights as their ownership and voting rights with
respect to the Company.
14.Term of this Plan. Unless sooner terminated as provided herein, this Plan
shall terminate ten (10) years from the Effective Date. After this Plan is
terminated, no further Awards may be granted but Awards previously granted shall
remain outstanding in accordance with their applicable terms and conditions and
this Plan’s terms and conditions.





--------------------------------------------------------------------------------





15.Withholding.
15.1In General. As a condition to the delivery of any Shares, other property or
cash pursuant to any Award or the lifting or lapse of restrictions on any Award,
or in connection with any other event that gives rise to a minimum federal or
other governmental tax withholding obligation on the part of the Company or its
Subsidiaries relating to an Award (including, without limitation, employment
taxes), (a) the Company or its Subsidiaries may deduct or withhold (or cause to
be deducted or withheld) from any payment or distribution to the Participant,
whether or not pursuant to this Plan, (b) the Committee shall be entitled to
require that the Participant remit cash to the Company or its Subsidiaries
(through payroll deduction or otherwise) or (c) the Company may enter into any
other suitable arrangements to withhold, in each case in an amount sufficient in
the Company’s opinion to satisfy such withholding obligation.
15.2Share Withholding. With respect to withholding required upon the exercise of
Options or Stock Appreciation Rights, upon the lapse of restrictions on
Restricted Shares and Restricted Stock Units, or upon the achievement of
Performance Goals related to Performance Share Awards, or any other taxable
event arising as a result of an Award granted hereunder, Participants may elect,
subject to the approval of the Committee, to satisfy the withholding
requirement, in whole or in part, by having the Company withhold Shares having a
Fair Market Value on the date the tax is to be determined equal to the minimum
statutory total tax that could be imposed on the transaction. All such elections
shall be irrevocable, made in writing or electronically, and signed or
acknowledged electronically by the Participant, and shall be subject to any
restrictions or limitations that the Committee, in its sole discretion, deems
appropriate.
16.Certain Terminations of Employment, Hardship and Approved Leaves of Absence.
Notwithstanding any other provision of this Plan to the contrary, in the event
of a Participant’s termination of employment (including by reason of death,
disability or retirement) or in the event of hardship or other special
circumstances, the Committee may in its sole discretion take any action that it
deems to be equitable under the circumstances or in the best interests of the
Company, including, without limitation, waiving or modifying any limitation or
requirement with respect to any Award under this Plan. The Committee shall have
the discretion to determine whether and to what extent the vesting of Awards
shall be tolled during any leave of absence, paid or unpaid; provided however,
that in the event of military leave, vesting shall toll during any unpaid
portion of such leave, provided that, upon a Participant’s returning from
military leave (under conditions that would entitle him or her to protection
upon such return under the Uniform Services Employment and Reemployment Rights
Act), he or she shall be given vesting credit with respect to the Award to the
same extent as would have applied had the Participant continued to provide
services to the Company throughout the leave on the same terms as he or she was
providing services immediately prior to such leave. Any actions taken by the
Committee shall be taken consistent with the requirements of Section 409A of the
Code.
17.Authorization of Sub-Plans. The Committee may from time to time establish one
or more sub-plans under this Plan for purposes of satisfying applicable blue
sky, securities, and/or tax laws of various jurisdictions. The Committee shall
establish such sub-plans by adopting supplements to this Plan containing (a)
such limitations as the Committee deems necessary or desirable, and (b) such
additional terms and conditions not otherwise inconsistent with this Plan as the
Committee shall deem necessary or desirable. All sub-plans adopted by the
Committee shall be deemed to be part of this Plan, but each sub-plan shall apply
only to Participants within the affected jurisdiction and the Company shall not
be required to provide copies of any sub-plans to Participants in any
jurisdiction which is not the subject of such sub-plan.
18.Amendments and Other Matters.
18.1Plan Amendments. The Board may amend, suspend or terminate this Plan or the
Committee’s authority to grant Awards under this Plan at any time.
Notwithstanding the foregoing, no amendments shall be effective without approval
of the Company’s stockholders if (a) stockholder approval of the amendment is
then required pursuant to the Code, the rules of the primary stock exchange or
stock market on which the Shares are then traded, applicable U.S. state
corporate laws or regulations, applicable U.S. federal laws or regulations, and
the applicable laws of any foreign country or jurisdiction where Awards are, or
shall be, granted under this Plan, or (b) such amendment would (i) modify
Section 18.4, (ii) materially increase benefits accruing to Participants, (iii)
increase the aggregate number of Shares issued or issuable under this Plan, (iv)
increase any limitation set forth on the number of Shares which may be issued or
the aggregate value of Awards or the per-person limits under Section 3 except as
provided in Section 12, (v) modify the eligibility requirements for Participants
in this Plan, or (vi) reduce the minimum Option Price and Base Price as set
forth in Sections 5 and 6, respectively. Notwithstanding any other provision of
this Plan to the contrary, except as provided in Section 18.8, no termination,
suspension or amendment of this Plan may adversely affect any outstanding Award
without the consent of the affected Participant.
18.2Award Deferrals. The Committee may permit Participants to elect to defer the
issuance of Shares or the settlement of Awards in cash under this Plan pursuant
to such rules, procedures or programs as it may establish for purposes of this
Plan. However, any Award deferrals which the Committee permits must comply with
the provisions of Section 22 and the requirements of Section 409A of the Code.
18.3Conditional Awards. The Committee may condition the grant of any Award or
combination of Awards under this Plan on the surrender or deferral by the
Participant of his or her right to receive a cash bonus or other compensation
otherwise





--------------------------------------------------------------------------------





payable by the Company or any Affiliate to the Participant, provided that any
such grant must comply with the provisions of Section 22 and the requirements of
Section 409A of the Code.
18.4Repricing Prohibited. The terms of outstanding Awards may not be amended,
and action may not otherwise be taken, to (i) reduce the Option Price of
outstanding Options or Base Price of outstanding Stock Appreciation Rights, (ii)
cancel outstanding Options or Stock Appreciation Rights in exchange for cash,
other Awards or Options or Stock Appreciation Rights with an Option Price or
Base Price that is less than the Option Price or Base Price of the original
Options or Stock Appreciation Rights, (iii) cancel outstanding Options or Stock
Appreciation Rights with an exercise price or strike price that is less than the
then current Fair Market Value of a Share in exchange for other Awards, cash or
other property; or (iv) otherwise effect a transaction that would be considered
a “repricing” for purposes of the stockholder approval rules of the applicable
securities exchange or inter-dealer quotation system on which the Shares are
listed or quoted without stockholder approval, provided that nothing herein
shall prevent the Committee from taking any action provided for in Section 12
above. This Section 18.4 shall not be construed to apply to “issuing or assuming
a stock option in a transaction to which Section 424(a) applies”, within the
meaning of Section 424 of the Code.
18.5No Employment Rights. Nothing in this Plan or an Award Agreement shall
interfere with or limit in any way the right of the Company, its Affiliates,
and/or its Subsidiaries to terminate any Participant’s employment or service on
the Board or to the Company at any time or for any reason not prohibited by law,
nor confer upon any Participant any right to continue his employment or service
as a director for any specified period of time. Neither an Award nor any
benefits arising under this Plan shall constitute an employment contract with
the Company, its Affiliates, and/or its Subsidiaries and, accordingly, subject
to Section 18.1, this Plan and the benefits hereunder may be terminated at any
time in the sole and exclusive discretion of the Committee without giving rise
to any liability on the part of the Company, its Affiliates, and/or its
Subsidiaries.
18.6Tax Qualification. To the extent that any provision of this Plan would
prevent any Option that was intended to qualify under particular provisions of
the Code from so qualifying, such provision of this Plan shall be null and void
with respect to such Option, provided that such provision shall remain in effect
with respect to other Options, and there shall be no further effect on any
provision of this Plan.
18.7Leave of Absence or Transfer. A transfer between the Company and any
Affiliate or between Affiliates, or a leave of absence duly authorized by the
Company, shall not be deemed to be a termination of employment. Periods of time
while on a duly authorized leave of absence shall be disregarded for purposes of
determining whether a Participant has satisfied a Restricted Period or
Performance Cycle under an Award.
18.8Amendments to Comply with Laws, Regulations or Rules. Notwithstanding any
other provision of this Plan or any Award Agreement to the contrary, in its sole
and absolute discretion and without the consent of any Participant, the Board
may amend this Plan, and the Committee may amend any Award Agreement, to take
effect retroactively or otherwise as it deems necessary or advisable for the
purpose of conforming this Plan or such Award Agreement to any present or future
law, regulation or rule applicable to this Plan, including, but not limited to,
Section 409A of the Code.
18.9Tolling. In the event a Participant is prevented from exercising an Option
or the Company is unable to settle an Award due to either any trading
restrictions applicable to the Company’s Shares, the Participant’s physical
infirmity or administrative error by the Company relied upon and not caused by
the Participant, then unless otherwise determined by the Committee, the length
of time applicable to any such restriction, condition or event shall toll any
exercise period (i) until such restriction lapses, (ii) until the Participant
(or his representative) is able to exercise the Award or (iii) until such error
is corrected, as applicable.
18.10No Duty to Inform Regarding Exercise Rights. Neither the Company, its
Subsidiaries, any Affiliate, the Committee nor the Board shall have any duty to
inform a Participant of the pending expiration of the period in which a Stock
Appreciation Right may be exercised or in which an Option may be exercised.
19.Issuance of Shares; Fractional Shares.
19.1Form for Issuing Shares; Legends. Shares may be issued on a certificated or
uncertificated basis. Shares may include any legend which the Committee deems
appropriate to reflect any restrictions on transfer of such Shares.
19.2Delivery of Title. The Company shall have no obligation to issue or deliver
evidence of title for Shares issued under this Plan prior to: (i) obtaining any
approvals from governmental agencies that the Company determines are necessary
or advisable; and (ii) completing any registration or other qualification of the
Shares under any applicable national or foreign law or ruling of any
governmental body that the Company determines to be necessary or advisable.
19.3Inability to Obtain Authority. The inability of the Company to obtain
authority from any regulatory body having jurisdiction, which authority is
deemed by the Company’s counsel to be necessary to the lawful issuance and sale
of any Shares hereunder, shall relieve the Company of any liability in respect
of the failure to issue or sell such Shares as to which such requisite authority
shall not have been obtained.





--------------------------------------------------------------------------------





19.4Investment Representations. The Committee may require any individual
receiving Shares pursuant to an Award under this Plan to represent and warrant
in writing that the individual is acquiring the Shares for investment and
without any present intention to sell or distribute such Shares,
19.5Fractional Shares. The Company shall not be required to issue any fractional
Shares pursuant to this Plan. The Committee may provide for the elimination of
fractions or for the settlement thereof in cash.
20.Limitations Period. Any person who believes he or she is being denied any
benefit or right under this Plan may file a written claim with the Committee.
Any claim must be delivered to the Committee within forty-five (45) days of the
specific event giving rise to the claim. Untimely claims will not be processed
and shall be deemed denied. The Committee, or its designated agent, will notify
the Participant of its decision in writing as soon as administratively
practicable. Claims not responded to by the Committee in writing within ninety
(90) days of the date the written claim is delivered to the Committee shall be
deemed denied. The Committee’s decision shall be final, conclusive and binding
on all persons. No lawsuit relating to this Plan may be filed before a written
claim is filed with the Committee and is denied or deemed denied, and any
lawsuit must be filed within one year of such denial or deemed denial or be
forever barred. The venue for any lawsuit shall be Hartford, Connecticut.
21.Governing Law. The validity, construction and effect of this Plan and any
Award hereunder will be determined in accordance with the laws of the State of
Connecticut except to the extent governed by applicable federal law.
22.Compliance with Section 409A.
22.1In General. This Plan is intended to be administered in a manner consistent
with the requirements, where applicable, of Section 409A. For avoidance of
doubt, Stock Options and Stock Appreciation Rights are intended to qualify for
the stock rights exemptions from Section 409A. Where reasonably possible and
practicable, this Plan shall be administered in a manner to avoid the imposition
on Participants of immediate tax recognition and additional taxes pursuant to
such Section 409A. Notwithstanding the foregoing, neither the Company nor the
Committee shall have any liability to any person in the event Section 409A
applies to any such Award in a manner that results in adverse tax consequences
for the Participant or any of his or her transferees.
22.2Elective Deferrals. No elective deferrals or re-deferrals other than in
regard to Restricted Stock Units are permitted under this Plan.
22.3Applicable Requirements. To the extent any of the Awards granted under this
Plan are deemed “deferred compensation” and hence subject to Section 409A, the
following rules shall apply to such Awards:
(a)Mandatory Deferrals. If the Company decides that the payment of compensation
under this Plan shall be deferred within the meaning of Section 409A, then,
except as provided under Treas. Reg. Section 1.409A-1(b)(4)(ii), on granting of
the Award to which such compensation payment relates, the Company shall specify
the date(s) at which such compensation will be paid in the Award Agreement.
(b)Initial Deferral Elections. For Awards of Restricted Stock Units where the
Committee provides the opportunity to elect the timing and form of the payment
of the underlying Shares at some future time once any requirements have been
satisfied, the Participant must make his or her initial deferral election for
such Award in accordance with the requirements of Section 409A, i.e., within
thirty (30) days of first becoming eligible to receive such award or prior to
the start of the year in which the Award is granted to the Participant, in each
case pursuant to the requirements of Section 409A and Treas. Reg. Section
1.409A-2.
(c)Subsequent Deferral Elections. To the extent the Company or Committee decides
to permit compensation subject to Section 409A to be re-deferred pursuant to
Treas. Reg. Section 1.409A-2(b), then the following conditions must be met: (i)
such election will not take effect until at least 12 months after the date on
which it is made; (ii) in the case of an election not related to a payment on
account of disability, death or an unforeseeable emergency, the payment with
respect to which such election is made must be deferred for a period of not less
than five years from the date such payment would otherwise have been paid; and
(iii) any election related to a payment at a specified time or pursuant to a
fixed schedule (within the meaning of Treas. Reg. Section 1.409A-3(a)(4)) must
be made not less than 12 months before the date the payment is scheduled to be
paid.
(d)Timing of Payments. Payment(s) of compensation that is subject to Section
409A shall only be made upon an event or at a time set forth in Treas. Reg.
Section 1.409A-3, i.e., the Participant’s separation from service, the
Participant’s becoming disabled, the Participant’s death, at a time or a fixed
schedule specified in this Plan or an Award Agreement, a change in the ownership
or effective control of the Company, or in the ownership of a substantial
portion of the assets of the Company, or the occurrence of an unforeseeable
emergency.
(e)Certain Delayed Payments. Notwithstanding the foregoing, to the extent an
amount was intended to be paid such that it would have qualified as a short-term
deferral under Section 409A and the applicable regulations, then such payment is
or could be delayed if the requirements of Treas. Reg. 1.409A-1(b)(4)(ii) are
met.





--------------------------------------------------------------------------------





(f)Acceleration of Payment. Any payment made under this Plan to which Section
409A applies may not be accelerated, except in accordance with Treas. Reg.
1.409A-3(j)(4), i.e., upon a Participant’s separation from service, the
Participant becoming disabled, the Participant’s death, a change of ownership or
effective control, or in the ownership of a substantial portion of the assets,
or upon an unforeseeable emergency (all as detailed in Treas. Reg. Section
1.409A-3(a)).
(g)Payments upon a Change in Control. Notwithstanding any provision of this Plan
to the contrary, to the extent an Award subject to Section 409A shall be deemed
to be vested or restrictions lapse, expire or terminate upon the occurrence of a
Change in Control and such Change in Control does not constitute a “change in
the ownership or effective control” or a “change in the ownership of a
substantial portion of the assets” of the Company within the meaning of Section
409A(a)(2)(A)(v), then even though such Award may be deemed to be vested or
restrictions lapse, expire or terminate upon the occurrence of the Change in
Control or any other provision of this Plan, payment will be made, to the extent
necessary to comply with the provisions of Section 409A, to the Participant on
the earliest of (i) the Participant’s “separation from service” with the Company
(determined in accordance with Section 409A), (ii) the date payment otherwise
would have been made pursuant to the regular payment terms of the Award in the
absence of any provisions in this Plan to the contrary (provided such date is
permissible under Section 409A) or (iii) the Participant’s death.
(h)Payments to Specified Employees. Payments due to a Participant who is a
“specified employee” within the meaning of Section 409A on account of the
Participant’s “separation from service” with the Company (determined in
accordance with Section 409A) shall be made on the date that is six months after
the date of the Participant’s separation from service or, if earlier, the
Participant’s date of death.
22.4Determining “Controlled Group”. In order to determine for purposes of
Section 409A whether a Participant or eligible individual is employed by a
member of the Company’s controlled group of corporations under Section 414(b) of
the Code (or by a member of a group of trades or businesses under common control
with the Company under Section 414(c) of the Code) and, therefore, whether the
Shares that are or have been purchased by or awarded under this Plan to the
Participant are shares of “service recipient” stock within the meaning of
Section 409A, a Participant or eligible employee of a Subsidiary shall be
considered employed by the Company’s controlled group (or by a member of a group
of trades or businesses under common control with the Company, as applicable).
Notwithstanding the above, to the extent that the Company finds that legitimate
business criteria exist within the meaning of Treas. Reg. Section
1.409A-1(b)(5)(iii)(E)(1), then, solely for purposes of this Section 22.5, “at
least 50 percent” in the definition of “Subsidiary” shall instead be “at least
20 percent”.
23.Transferability.
23.1Transfer Restrictions. Except as provided in Sections 23.2 and 23.4, no
Award granted under this Plan shall be transferable by a Participant other than
upon death by will or the laws of descent and distribution, and Options and
Stock Appreciation Rights shall be exercisable during a Participant’s lifetime
only by the Participant or, in the event of the Participant’s legal incapacity,
by his guardian or legal representative acting in a fiduciary capacity on behalf
of the Participant under state law. Any attempt to transfer an Award in
violation of this Plan shall render such Award null and void.
23.2Limited Transfer Rights. The Committee may expressly provide in an Award
Agreement that a Participant may transfer such Award (other than an Incentive
Stock Option), in whole or in part, to a Family Member, a trust for the
exclusive benefit of Family Members, or a partnership or other entity in which
all the beneficial owners are Family Members. Subsequent transfers of Awards
shall be prohibited except in accordance with this Section 23.2. All terms and
conditions of the Award, including provisions relating to the termination of the
Participant’s employment or service with the Company or a Subsidiary, shall
continue to apply following a transfer made in accordance with this Section
23.2.
23.3Additional Restrictions on Transfer. Any Award made under this Plan may
provide that all or any part of the Shares that are to be issued or transferred
by the Company upon exercise, vesting or settlement shall be subject to further
restrictions upon transfer.
23.4Domestic Relations Orders. Notwithstanding the foregoing provisions of this
Section 23, any Award made under this Plan may be transferred as necessary to
fulfill any domestic relations order as defined in Section 414(p)(1)(B) of the
Code.
24.Forfeiture and Recoupment. Without limiting in any way the generality of the
Committee’s power to specify any terms and conditions of an Award consistent
with law, and for greater clarity, the Committee may specify in an Award
Agreement that the Participant’s rights, payments and benefits with respect to
an Award, including any payment of Shares received upon exercise or in
satisfaction of an Award under this Plan shall be subject to reduction,
cancellation, forfeiture or recoupment upon the occurrence of certain specified
events, in addition to any otherwise applicable vesting or performance
conditions, without limit as to time. Such events shall include, but not be
limited to, failure to accept the terms of the Award Agreement, termination of
service under certain or all circumstances, violation of material Company
policies, misstatement of financial or other material information about the
Company, fraud, misconduct, breach of noncompetition, confidentiality,
nonsolicitation, noninterference, corporate property





--------------------------------------------------------------------------------





protection, or other agreements that may apply to the Participant, or other
conduct by the Participant that the Committee determines is detrimental to the
business or reputation of the Company and its Affiliates, including facts and
circumstances discovered after termination of service. Awards granted under this
Plan shall be subject to any compensation recovery policy or minimum stock
holding period requirement as may be adopted or amended by the Company from time
to time.
25.No Constraint on Corporate Action. Nothing in this Plan shall be construed
to: (i) limit, impair, or otherwise affect the Company’s or an Affiliate’s or a
Subsidiary’s right or power to make adjustments, reclassifications,
reorganizations, or changes of its capital or business structure, or to merge or
consolidate, or dissolve, liquidate, sell, or transfer all or any part of its
business or assets; or, (ii) limit the right or power of the Company or an
Affiliate or a Subsidiary to take any action which such entity deems to be
necessary or appropriate.
26.Effect of Disposition of Facility or Operating Unit. If the Company or any of
its Affiliates closes or disposes of the facility at which a Participant is
located or the Company or any of its Affiliates diminish or eliminate ownership
interests in any operating unit of the Company or any of its Affiliates so that
such operating unit ceases to be majority owned by the Company or any of its
Affiliates then, with respect to Awards held by Participants who subsequent to
such event will not be Employees, the Committee may, to the extent consistent
with Section 409A (if applicable), take any of the actions described in Section
13.1 with respect to a Change in Control. If the Committee takes no special
action with respect to any disposition of a facility or an operating unit, then
the Participant shall be deemed to have terminated his or her employment with
the Company and its Subsidiaries and Affiliates and the terms and conditions of
the Award Agreement and the other terms and conditions of this Plan shall
control.
27.Indemnification. Subject to requirements of applicable state law, each
individual who is or shall have been a member of the Board, or a Committee
appointed by the Board, or an officer of the Company to whom authority was
delegated in accordance with Section 3, shall be indemnified and held harmless
by the Company against and from any loss, cost, liability, or expense that may
be imposed upon or reasonably incurred by him in connection with or resulting
from any claim, action, suit, or proceeding to which he may be a party or in
which he or she may be involved by reason of any action taken or failure to act
under this Plan and against and from any and all amounts paid by him in
settlement thereof, with the Company’s approval, or paid by him in satisfaction
of any judgment in any such action, suit, or proceeding against him, provided he
shall give the Company an opportunity, at its own expense, to handle and defend
the same before he undertakes to handle and defend it on his own behalf, unless
such loss, cost, liability, or expense is a result of his own willful misconduct
or except as expressly provided by statute. The foregoing right of
indemnification shall not be exclusive of any other rights of indemnification to
which such individuals may be entitled under the Company’s Certificate of
Incorporation or by-laws, as a matter of law, or otherwise, or any power that
the Company may have to indemnify them or hold them harmless.
28.Nonexclusivity of this Plan. The adoption of this Plan shall not be construed
as creating any limitations on the power of the Board or Committee to adopt such
other compensation arrangements as it may deem desirable for any Participant.
29.Miscellaneous.
29.1Gender and Number. Except where otherwise indicated by the context, any
masculine term used herein also shall include the feminine, the plural shall
include the singular, and the singular shall include the plural.
29.2Severability. In the event any provision of this Plan shall be held illegal
or invalid for any reason, the illegality or invalidity shall not affect the
remaining parts of this Plan, and this Plan shall be construed and enforced as
if the illegal or invalid provision had not been included.
29.3Requirements of Law. The granting of Awards and the issuance of Shares under
this Plan shall be subject to all applicable laws, rules, and regulations, and
to such approvals by any governmental agencies or national securities exchanges
as may be required.
29.4Successors. All obligations of the Company under this Plan with respect to
Awards granted hereunder shall be binding on any successor to the Company,
whether the existence of such successor is the result of a direct or indirect
purchase, merger, consolidation, or otherwise, of all or substantially all of
the business and/or assets of the Company.
29.5Payment Following a Participant’s Death. Any remaining vested rights or
benefits under this Plan upon a Participant’s death shall be paid or provided to
the Participant’s legal spouse or, if no such spouse survives the Participant,
to the Participant’s estate.
29.6Rights as a Shareholder. Except as otherwise provided herein, a Participant
shall have none of the rights of a shareholder with respect to Shares covered by
any Award until the Participant becomes the record holder of such Shares.





--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the Company has caused this Plan to be executed in its name
and behalf as of this 18th of April 2018, by its duly authorized officer,
effective as of the Effective
Date.


KAMAN CORPORATION






By: ___/s/ Gregory T. Troy________________________________________
Gregory T. Troy
Senior Vice President - Human Resources and Chief Human Resources Officer





